Case 3:19-mc-00038-JCH Document 29 Filed 06/26/19 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

IN RE:
APPLICATION OF CA INVESTMENT (BRAZIL) S.A. Case No. 3:19-mc-00038-JCH
FOR AN ORDER TO TAKE DISCOVERY :

FOR USE IN FOREIGN PROCEEDINGS

PURSUANT TO 28 U.S.C. § 1782 :
: JUNE 26, 2019

FIRST MOTION FOR EXTENSION OF TIME

Pursuant to Rule 7(b) of the Local Rules of Civil Procedure, applicant CA
Investment (Brazil) S.A. (“CA Investment”) moves for an extension of time of 30 days, up to
and including August 1, 2019, within which to file its opposition to the “Motion to Vacate The
Court’s Order and To Quash The Subpoena For the Production of Documents For Use In a
Foreign Proceeding” filed by respondent Eldorado USA, Inc. (“Eldorado USA”) (Dkt. No. 23.)

In support of this motion, CA Investment states:

1, Eldorado USA’s motion was filed on June 3, 2019 pursuant to a scheduling
stipulation and order [Dkt. No. 15] under which, with CA Investment’s consent, Eldorado USA
was given 45 days from the date of the stipulation to file its motion. CA Investment’s opposition

is currently due on July 2, 2019, and Eldorado USA’s reply is due on July 16, 2019.

te CA Investment requests this extension because a recent decision in an ICC

arbitration in Brazil involving CA Investment and Eldorado USA’s parent company could have
an impact on this miscellaneous proceeding and CA Investment seeks to avoid the significant

cost of opposing Eldorado USA’s motion if, as a result of the arbitral tribunal’s decision, the
Case 3:19-mc-00038-JCH Document 29 Filed 06/26/19 Page 2 of 6

subpoena in this proceeding is withdrawn entirely or limited in a way that will reduce the number
of issues to be addressed in CA Investment’s opposition. CA Investment expects that it will
have a better understanding of the full impact of the arbitral tribunal’s decision on the

proceedings in this Court within the next few weeks.

3. Moreover, CA Investment simply needs more time to prepare its opposition,
which will require consulting with lawyers in Brazil, Singapore and Austria and preparing

opposition declarations for counsel and/or legal experts in those countries.

4. There would be no prejudice to Eldorado USA in granting the requested 30-day
extension, as compliance with the subpoena has been stayed pending resolution of Eldorado

USA’s motion. Moreover, there is no urgency whatsoever that would make a 30-day (or even

longer) extension inappropriate.

3 On June 25, 2019, in a related miscellaneous proceeding in the Southern District
of New York, Judge P. Kevin Castel granted the same extension of time requested herein. A

copy of the memo endorsed letter approving the extension is attached as Exhibit A.

6. This is CA Investment’s first Motion for Extension of Time.

7. Eldorado USA consents to CA Investment’s request for an extension.

[continued on next page]
Case 3:19-mc-00038-JCH Document 29 Filed 06/26/19 Page 3 of 6

WHEREFORE, CA Investment respectfully requests that the Court grant the requested
30-day extension for its opposition, so that the opposition will be due on August 1, 2019 and
Eldorado USA’s reply will be due on August 15, 2019.

Respectfully submitted,
CA INVESTMENT (BRAZIL) S.A.

By: /s/ Cynthia A. Murray

Mary Mintel Miller (CT289941)
REID AND RIEGE, P.C.

One Financial Plaza, 21st Floor
Hartford, CT 06103

Phone: (860) 240-1059

Fax: (860) 240-1002

mmmiller@:rlawpc.com

Kenneth R. Puhala (admitted pro hac vice)
Cynthia A. Murray (admitted pro hac vice)
SCHNADER HARRISON SEGAL

& LEWIS LLP
140 Broadway, Suite 140
New York, New York, 10005
Phone: (212) 973-8000
Fax: (212) 972-8798
kpuhala@schnader.com

cmurray@schnader.com

CERTIFICATE OF SERVICE

I hereby certify that on the 26th day of June, 2019, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the Court’s CM/ECF System.

/s/ Cynthia A. Murray
Cynthia A. Murray
Case 3:19-mc-00038-JCH Document 29 Filed 06/26/19 Page 4 of 6

EXHIBIT A
Case 3:19-mc-00038-JCH Document 29 Filed 06/26/19 Page 5 of 6
Case 1:19-mc-00134-PKC Document 26 Filed 06/25/19 Page 1 of 2

Case 1:19-mc-00134-PKC Document 25 Filed 06/24/19 Page 1 of 2

S c h n a e r 740 BROADWAY suttH 3100
= ae mune we ak at New york, NY 10005-1101
Lakade PAT Res 242.973.8000 Fax 272.972.8798 soknader.com

Cynthia A. Murray

Direct Dial: 212-973-8077
Direct Fax: 212-972-8798
E-Mail: cmurray@schnader.com

June 24, 2019
VIA ECF

Hon. P. Kevin Castel

United States District Judge
Southern District of New York
500 Pearl Street, Courtroom 11D
New York, New York 10007

Re: Inve: Application of CA Investment (Brazil) S.A. for an Order to Take
Discovery for Use in Foreign Proceedings Pursuant to 28 U.S.C. § 1782;
Case No. 1:19-mc-00134-PKC (S.D.N.Y.)

Dear Judge Castel:

We are counsel to applicant CA Investment (Brazil) S.A. (‘CA Investment”) in
the above-referenced miscellaneous proceeding under 28 U.S.C. § 1782. CA Investment hereby
requests a 30-day extension of time, until August 1, 2019, for filing CA Investment’s opposition
to intervenor Eldorado Brasil Celulose S.A.’s (“Eldorado”) motion to vacate the order, granted
ex parte, authorizing service of five subpoenas and to quash those subpoenas. Eldorado’s motion
was filed on June 3, 2019 pursuant to a scheduling stipulation and order [ECF No. 18] under
which, with CA Investment’s consent, Eldorado was given 45 days from the date of the
stipulation to file its motion. CA Investment’s opposition is currently due on July 2, 2019.
Compliance with the subpoenas has been stayed pending resolution of Eldorado’s motion. This
is the first extension that CA Investment is requesting for its opposition. Eldorado has refused to

consent to the requested extension.

CA Investment requests this extension for two reasons. First, a recent decision in
an ICC arbitration in Brazil involving CA Investment, Eldorado and Eldorado’s other
shareholder could have an impact on this miscellaneous proceeding and CA Investment secks to
avoid the significant cost of opposing Eldorado’s motion if, as a result of the arbitral tribunal’s
decision, the subpoenas in this proceeding are withdrawn entirely or limited in a way that will
reduce the number of issues to be addressed in CA Investment’s opposition. CA Investment
expects that it will have a better understanding of the full impact of the arbitral tribunal’s
decision on the proceedings in this Court within the next few weeks. Second, CA Investment
simply needs more time to prepare its opposition, which will require consulting with lawyers in

Schnader Harrison Segal & Lewis utp

NEW YORK PERNSYLVAREA CALIFORNIA WASHINGTON, OG NEW JERSEY DELAWARE
Case 3:19-mc-00038-JCH Document 29 Filed 06/26/19 Page 6 of 6
Case 1:19-mc-00134-PKC Document 26 Filed 06/25/19 Page 2 of 2

Case 1:19-mc-00134-PKC Document 25 Filed 06/24/19 Page 2 of 2

Hon. P. Kevin Castel
June 24, 2019
Page 2

Brazil, Singapore and Austria and preparing opposition declarations for counsel and/or legal
experts in those countries.

Eldorado has refused to consent to the extension. As stated in a June 20 e-mail
from Eldorado’s counsel, the reason given for Eldorado’s refusal is: “[s]ince discussions
regarding CA’s potential withdrawal of its foreign actions are embryonic and uncertain, our
client is unable to consent to an extension.”

There would be no prejudice to Eldorado or the subpoena respondents in granting
the requested 30-day extension, as compliance with the subpoenas has been stayed pending
resolution of Eldorado’s motion. Moreover, there is no urgency whatsoever that would make a
30-day (or even longer) extension inappropriate.

For the reasons stated above, the requested extension is justified and, at this point,
necessary for CA Investment to be able to prepare its opposition in the event that the subpoenas
are not withdrawn.(CA Investment respectfully requests that the Court grant the requested 30- O ya
day extension for its pposition, so that the opposition will be due on August 1, 2019 and
Eldorado’s reply will be due on August 15, 2019. |

Respectfully submitted,

. CopnJne IN
-

ois
Gf? ft e Cynthia A. Murray
O {on SCHNADER HARRISON SEGAL & LEWIS LLP
Ge Y Wp, z

cc: All counsel of record (via ECF)

    

Schnader Harrison Segal & Lewls wtp

NEW YORK. PENNSYLVAHIA CALIFORNIA WASHINGTON, 06 NEW JERSEY DELAWARE

ceceearrerasem

5 RETEST EPOLI A
